Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.        Claims 39 - 63 are pending.  Claims 39, 48, 56 are independent.   File date is 6-24-2020.  

Claim Rejections - 35 USC § 101
2.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.        Claims 56 - 63 are rejected under 35 USC 101 since the claims are directed to non-statutory subject matter. Claim 56 recites computer readable storage media which appear to cover both transitory and non-transitory embodiments.  The associated dependent claims, Claims 57 - 63, do not correct the 101 deficiencies.   The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
	The Examiner suggests that the Applicant add the limitation “non-transitory” to the computer readable storage media as recited in the claim(s) in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. The Examiner also suggests that the specification may be amended to add the term “non-transitory computer readable storage media” to avoid a potential objection to the specification for a lack of antecedent basis of the claimed terminology.

Claim Rejections - 35 USC § 103  
4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 39 - 63 are rejected under 35 U.S.C. 103 as being unpatentable over Harrang et al. (US PGPUB No. 20170353874) in view of Calin et al. (US PGPUB No. 20190150150).    	
 
Regarding Claims 39, 48, 56, Harrang discloses a computing device and a method and one or more machine-readable storage media comprising a plurality of instructions stored thereon that, when executed, cause a computing device to perform operations, comprising:
circuitry to:
a)  identify a service data flow associated with a set of packets to be sent to a recipient computing device; (Harrang ¶ 097, ll 1-11: management server measures and records communication between server and user equipment for established flow data packets; transport manager (i.e. layer 4 protocol) record latency by inspecting TCP headers of sent and acknowledged packets passing through transport manager)    
b)  determine a target quality of service for the service data flow; (Harrang ¶ 129, ll 1-6: adjusting threshold criteria (i.e. target quality of service) of data flows in proportion to network throughput capability; flow that exceeds a threshold throughput level) and
d)  send the packets through the determined one or more radio links. (Harrang ¶ 026, ll 3-8: transport manager forwards a first packet from UE to content provider; transport manager receives a second packet from content provider and forwards packet to UE in response to first packet)    

Furthermore, Harrang discloses for c): determine, as a function of the target quality of service, one or more radio links on which to send the packets. (Harrang ¶ 055, ll 1-3: system includes a radio access network (RAN); ¶ 052, ll 1-13: control information includes characteristic of serving network, data throughput, channel quality (channel quality indicator); control information referred to as radio link quality information)
Harrang does not explicitly disclose determining whether to split service data flow over multiple links.
However, Calin discloses for c): determining whether to split the service data flow over multiple links. (Calin ¶ 071, ll 1-18: network controller distributes the packets in the service flow across multiple access channels concurrently; service flow splitting; select a set of access channels such that the aggregate throughput across the set of access channels meets targeted throughput requirements; splitting service flow across a plurality of access channels performed in order to meet a target end-to-end packet delay, and/or a jitter requirement associated with the service flow; ¶ 072, ll 1-6: if set of access channels supports requirements, service flow assigned to set of access channels) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Harrang for determining whether to split service data flow over multiple links as taught by Calin. One of ordinary skill in the art would have been motivated to employ the teachings of Calin for the benefits achieved from a system that enables providing an improved user experiences by implementing availability of a set of multiple techniques for accessing the communication systems. (Calin ¶ 019, ll 1-3)  

Regarding Claims 40, 49, 57, Harrang-Calin discloses the computing device of claim 39 and the method of claim 48 and the one or more machine-readable storage media of claim 56, wherein to identify the service data flow comprises to identify, from data present in layer 3 or layer 4 headers of the packets, the service data flow. (Harrang ¶ 097, ll 1-11: management server measures and records communication between server and user equipment for established flow data packets; transport manager (i.e. transport layer; layer 4 protocol) record latency by inspecting TCP headers of sent and acknowledged (received) packets passing through the transport manager)    

Regarding Claim 41, Harrang-Calin discloses the computing device of claim 39, wherein to determine the target quality of service for the service data flow comprises to obtain, from another compute device, quality of service data associated with the service data flow. (Harrang ¶ 030, ll 1-6: determining a quality parameter by comparing control information associated with a data flow of UE to control information associated with other data flows of other UR; (different compute devices (UEs) utilized to determine quality information))    

Regarding Claims 42, 50, 58, Harrang-Calin discloses the computing device of claim 39 and the method of claim 48 and the one or more machine-readable storage media of claim 56, wherein to determine the target quality of service for the service data flow comprises to determine, from characteristics of previous communications associated with the service data flow, the target quality of service. (Harrang ¶ 042, ll 1-6: determining a type of RAN based upon historical (previous) delivery performance characteristics; predict future delivery performance of data flows)    

Regarding Claims 43, 51, 59, Harrang-Calin discloses the computing device of claim 42 and the method of claim 50 and the one or more machine-readable storage media of claim 58, wherein to determine, from characteristics of previous communications associated with the service data flow, the target quality of service, comprises to determine a previous throughput associated with the service data flow. (Harrang ¶ 108, ll 1-12: determine latency values within a range defined by lower and upper boundaries (i.e. communication sensitive to latency parameters); latency values derived by server based on measurements of historical traffic performance associated with RAN)    

Regarding Claims 44, 52, 60, Harrang-Calin discloses the computing device of claim 39 and the method of claim 48 and the one or more machine-readable storage media of claim 56, wherein to determine, as a function of the target quality of service, one or more radio links on which to send the packets comprises to determine quality of service capabilities of each radio link of a set of available radio links. (Harrang ¶ 052, ll 1-13: control information includes characteristic of serving network, data throughput, channel quality (channel quality indicator); control information referred to as radio link quality information))    

Regarding Claims 45, 53, 61, Harrang-Calin discloses the computing device of claim 39 and the method of claim 48 and the one or more machine-readable storage media of claim 56, wherein to determine, as a function of the target quality of service, one or more radio links on which to send the packets comprises to determine to send the packets through a single radio link in response to a determination that the target quality of service indicates a sensitivity to latency or jitter. (Harrang ¶ 108, ll 1-12: determine latency values within a range defined by lower and upper boundaries (i.e. communication sensitive to latency parameters); latency values derived by server based on measurements of historical traffic performance associated with RAN; (measurements within range do not indicate a latency or jitter condition))    

Regarding Claims 46, 54, 62, Harrang-Calin discloses the computing device of claim 39 and the method of claim 48 and the one or more machine-readable storage media of claim 56, wherein to determine, as a function of the target quality of service, one or more radio links on which to send the packets comprises to determine to send the packets through multiple radio links in response to a determination that the target quality of service does not indicate a sensitivity to latency or jitter. (Harrang ¶ 108, ll 1-12: determine latency values within a range defined by lower and upper boundaries (i.e. sensitive to latency parameters); latency values derived by server based on measurements of historical traffic performance associated with RAN; (measurements outside range indicate a latency or jitter condition))     

Regarding Claims 47, 55, 63, Harrang-Calin discloses the computing device of claim 39 and the method of claim 48 and the one or more machine-readable storage media of claim 56, wherein to determine, as a function of the target quality of service, one or more radio links on which to send the packets comprises to balance congestion among multiple radio links in a set of available radio links. (Harrang ¶ 166, ll 1-9: comparisons of loading metrics such as number of users, total data volume transferred over a defined time period are used to differentiate between congested versus nominally loaded environments; (determining loading and congested condition); ¶ 163, ll 1-9: transport manager carries out dynamic management policies based on diagnosed issues; adapts model parameters based on diagnosed issues (such as congestion))    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920.  The examiner can normally be reached on M - F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KYUNG H SHIN/                                                                                                                7-26-2021Primary Examiner, Art Unit 2443